Citation Nr: 1205796	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  11-08 827A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Ann Arbor, Michigan



THE ISSUE

Entitlement to reimbursement for payment of unauthorized private medical expenses incurred from September 24, 2010, to September 30, 2010.



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel








INTRODUCTION

The Veteran's dates of military service have not been verified in the appeals folder.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 determination by the Department of Veterans Affairs (VA) medical center (VAMC) in Ann Arbor, Michigan.

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).)


FINDINGS OF FACT

1.  The Veteran received private inpatient medical care from September 24, 2010, to September 30, 2010.

2.  The Veteran is not service connected for any disability and is ineligible for reimbursement under 38 U.S.C.A. § 1728.

3.  The Veteran was enrolled in the VA health care system at the time the medical treatment was provided; he had received VA medical services within the preceding 24 months and is financially liable for the September 2010 treatment.

4.  The Veteran has Medicare Part A and Part B insurance.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized private medical expenses incurred from September 24, 2010, to September 30, 2010, have not been met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.1000-17.1002 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking reimbursement for unauthorized private inpatient medical care provided to him from September 24, 2010, to September 30, 2010. 

The Veteran maintains that he had received treatment from VA for bladder cancer at the VAMC in Ann Arbor on September 15, 2010.  He was released from the VAMC on September 21, 2010.  

He began to feel poorly and developed pain in his left leg on September 24.  After he collapsed on getting out of his chair, an ambulance was called and he was transported to a private hospital.  It was determined that he had a left common iliac artery occlusion and he underwent emergency surgery.  

The appeals folder contains evidence of the Veteran's enrollment in the VA healthcare system, to include VA treatment records dated in 2010, that precedes the period of hospitalization that is the basis of the current appeal.  The enrollment information confirms that the Veteran has no service connected disabilities.  Further, the Veteran has Medicare Part A and Part B.  This information was also confirmed on the several Health Insurance Claim Forms submitted by medical care providers in this case.

The Board notes that consideration of the claim under 38 U.S.C.A. § 1728 (West Supp. 2011) is not required.  The Veteran does not satisfy the required criteria for such consideration.  As noted, he is not service connected for a disability.  Further, treatment was not provided for a nonservice-connected disability associated with or aggravating a service-connected disability, he does not have a total disability permanent in nature as a result of service-connected disability, and he was not a participant in a vocational rehabilitation program.  

The VAMC has adjudicated this claim under the Millennium Health Care and Benefits Act, codified at 38 U.S.C.A. § 1725 (West 2002 & Supp 2011) and 38 C.F.R. §§ 17.1000-1008 (2011).  

The Board notes that changes were made to 38 C.F.R. §§ 17.1001, 17.1002, in December 2011 that were effective as of January 20, 2012.  See 76 Fed. Reg. 79,067-79,072 (Dec. 21, 2011).  The changes implemented certain provisions of the Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. 110-387.  However, the changes in the regulations do not affect the adjudication of this claim.  

Under 38 U.S.C.A. § 1725, a veteran is only considered to be "personally liable" for treatment if he/she has no entitlement to care or services under a health-plan contract, which includes an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expenses of such services are paid.  See 38 U.S.C.A. § 1725(b)(3)(B) (West 2002).  In addition, the provision at 38 U.S.C.A. § 1725(f)(2)(A) (West 2002) defines a health-plan contract to include an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expenses of such services are paid.  This definition includes an insurance program described in section 1811 of the Social Security Act (42 U.S.C. 1395c) or established by section 1831 of that Act (42 U.S.C. 1395j).  See 38 U.S.C.A. § 1725(f)(2)(B).  

The applicable regulation for claims under 38 U.S.C.A. § 1725, 38 C.F.R. § 17.1002, provides that all of the listed conditions must be met in order to establish eligibility for payment or reimbursement of unauthorized medical expenses.  Included in the list of conditions is the requirement that the claimant have no coverage under a health-plan contract for the emergency treatment.  38 C.F.R. § 17.1002(g) (2011).

The Board notes that 38 U.S.C.A. § 1725 was amended in February 2010.  See Pub. L. No. 111-137, § 1(a), (b), 123 Stat 3495 (2010).  However, the change in law was meant to address certain circumstances where a veteran had third-party insurance that would pay a portion of the costs associated with emergency treatment in a private facility but the Veteran would be responsible for the remainder of the costs.  An example provided in the House report described where a veteran had minimal health insurance coverage through a state-mandated automobile insurance policy.  Prior to the change in the law, the minimal coverage would prohibit VA from covering any part of the expense.  See House Report 111-55, March 26, 2009.  The change in the law removed 38 U.S.C.A. § 1725(f)(2)(E) which included automobile insurance carriers in the definition of a health-plan contract.  The amendments did not affect the previously established prohibition against VA paying or reimbursing for emergency medical treatment where the veteran had a health-plan contract in place as described above.  

The evidence in this case is unequivocal.  The Veteran has a health-plan contract as defined by the statute.  He has not disputed this fact.  This coverage is a bar to payment by VA.  See 38 U.S.C.A. § 1725(b)(3)(B); 38 C.F.R. § 17.1002(g).  The Veteran's claim must therefore be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim. 

Because the record in this case shows that undisputed facts demonstrate that the Veteran's claim for reimbursement of payment of unauthorized medical expenses is barred by applicable statutory and regulatory provisions, the Board finds that the VCAA does not apply to this appeal.  See Manning v. Principi, 16 Vet. App. 534, 542-543   (2002); see also VAOPGCPREC 5-2004. 


ORDER

Entitlement to reimbursement for payment of unauthorized private medical expenses incurred from September 24, 2010, to September 30, 2010, is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


